Case 1:20-cv-24036-MGC Document 1 Entered on FLSD Docket 10/02/2020 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                                         Civil Action No.:
 VLADIMIR ZVEREV,

                               Plaintiff,
        v.                                               COMPLAINT FOR VIOLATIONS OF
                                                         THE FAIR CREDIT REPORTING ACT
 EQUIFAX INFORMATION SERVICES, LLC                       AND THE FAIR DEBT COLLECTION
 and UNIFUND CCR LLC,                                    PRACTICES ACT
                               Defendants.
                                                         DEMAND FOR JURY TRIAL
        Plaintiff Vladimir Zverev (“Plaintiff”) brings this action on an individual basis, and asserts

 claims pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”) and the Fair

 Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), seeking statutory and other

 damages against defendants Equifax Information Services, LLC (“Equifax”), and Unifund CCR

 LLC (“Unifund”), alleging, upon Plaintiff’s personal knowledge, the investigation of counsel, and

 information and belief, as follows:


                                   NATURE OF THE ACTION

 FCRA Claims

        1.      Defendant Equifax has been reporting inaccurate information about Plaintiff’s

 consumer background to numerous credit companies and persons, including inaccurate account

 balance and past due information concerning an account issued to Plaintiff by non-defendant Bank

 of America, N.A. (“BANA”) and a purported Unifund collections account.

        2.      Plaintiff disputed the reporting in writing, which triggered Equifax’s statutory

 obligation to conduct an investigation, mark the accounts as disputed, and update the reporting as

 necessary. Equifax, however, failed to meet its obligations under the FCRA.

        3.      Equifax thus violated the express provisions of the FCRA. Upon receiving a

 consumer’s dispute, credit reporting agencies (such as Equifax) are legally required to conduct a


                                                  1
Case 1:20-cv-24036-MGC Document 1 Entered on FLSD Docket 10/02/2020 Page 2 of 7




 reasonable investigation or reinvestigation into all the circumstances surrounding the disputes and

 update the reporting as necessary with a notation marking the disputed accounts as disputed.

        4.      Plaintiff was later denied an extension of credit based on information contained in

 his Equifax reports, and has been forced to deal with aggravation and humiliation of a poor credit

 score. Accordingly, Plaintiff is entitled to damages.

 FDCPA Claims

        5.      Plaintiff also asserts an FDCPA claim against defendant Unifund.

        6.      Equifax sold consumer reports containing inaccurate information concerning a
 purported Unifund collection account. The purported debt related to the Unifund collection

 account was originally issued by non-defendant CAPITAL ONE BANK USA N.A. and acquired

 by Unifund. Such debt arose out of a transaction in which money, property, insurance or services,

 which were the subject of the transaction, were primarily for personal, family or household

 purposes, and are “debt” as defined by 15 U.S.C. § 1692a(5).

        7.      Plaintiff disputed the reporting of the purported Unifund collection account in

 writing through the channels established by Equifax for disputing consumer credit information.

 Equifax, in turn, and as required by statute, notified Unifund of Plaintiff’s dispute. Nevertheless,

 Unifund continued to report the disputed information without marking the account as disputed or

 updating the account as necessary.

        8.      Plaintiff brings this action to recover, inter alia, statutory damages, pre-judgment

 and post-judgment interest, and reasonable attorneys’ fees and expenses for injuries suffered as a

 result of Unifund’s misconduct. Unifund’s erroneous reporting of disputed information without

 marking such information as disputed or updating such accounts as necessary on Plaintiff’s

 consumer background reports continues to affect Plaintiff’s credit worthiness and credit score. As

 a result of Unifund’s misconduct, Plaintiff has suffered a decreased credit score, the loss of ability

 to purchase and benefit from credit, and the mental and emotional pain, anguish, humiliation, and

 embarrassment of credit denial.



                                                   2
Case 1:20-cv-24036-MGC Document 1 Entered on FLSD Docket 10/02/2020 Page 3 of 7




                                   JURISDICTION AND VENUE

         9.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and

 pursuant to 15 U.S.C. § 1681p.

         10.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391, and, because

 the defendants conduct and continue to conduct a substantial and significant amount of business

 in this District, and a substantial portion of the conduct complained of herein occurred in this

 District, the defendants are subject to personal jurisdiction in this District.

                                               PARTIES
 Plaintiff

         11.     Plaintiff is a resident of Miami-Dade County, Florida and qualifies as a “consumer”

 as defined and protected by both the FCRA and FDCPA. See 15 U.S.C. § 1681a(c); see also 15

 U.S.C. §1692(a)(3). Plaintiff is an individual, and not an entity.

 Defendants

         12.     Defendant Equifax is a foreign corporation that regularly conducts business in this

 District. Equifax qualifies as a “consumer reporting agency” under the FCRA.

         13.     Defendant Unifund is a debt collection agency that uses the mail, telephone, and

 facsimile, and regularly engages in business in this District, the principal purpose of which is to

 attempt to collect debts alleged to be due another. Defendant Unifund is a “debt collector” as that

 term is defined under 15 U.S.C. § 1692a(6), and can be served with process upon Corporation

 Service Company, its registered agent located at 1201 Hays Street, Tallahassee, FL 32301.

                                 SUBSTANTIVE ALLEGATIONS

 The FCRA

         14.     The FCRA is a federal statute designed to protect consumers from the harmful

 effects of inaccurate information contained in their consumer credit reports. Thus, Congress

 enshrined the principles of “fair and accurate credit reporting” and the “need to ensure that




                                                    3
Case 1:20-cv-24036-MGC Document 1 Entered on FLSD Docket 10/02/2020 Page 4 of 7




 consumer reporting agencies exercise their grave responsibilities with fairness” in the very first

 provision of the FCRA. See 15 U.S.C. 1681a.

        15.     To that end, the FCRA imposes the following twin duties on consumer reporting

 agencies (or credit bureaus): (i) credit bureaus must assure maximum possible accuracy of

 information when preparing consumer reports and set up reasonable procedures to maintain

 compliance with this standard; and (ii) credit bureaus must reinvestigate the facts and

 circumstances surrounding a consumer’s dispute, mark the disputed accounts as disputed, and

 timely correct any inaccuracies.
        16.     Plaintiff has a legally protected interest in Equifax fulfilling its duties under the

 FCRA, so that the information is reported and maintained fairly, to support maximum levels of

 confidentiality, accuracy, and relevancy.

 Equifax Violated the FCRA and Damaged Plaintiff

        17.     Equifax has been selling credit reports related to Plaintiff containing inaccurate

 account balance and past due information concerning accounts issued to Plaintiff by non-defendant

 BANA, as well as a purported Uniform collections account.

        18.     On May 5, 2020, Plaintiff disputed the erroneous reporting by submitting a written

 dispute through Equifax’s FCRA compliance division.

        19.     The receipt of Plaintiff’s dispute letter triggered Equifax’s obligations to conduct

 an investigation, mark the accounts as disputed and update the reporting as necessary.

        20.     Equifax, however, failed to conduct an investigation, mark the accounts as disputed

 and update the reporting as necessary.

        21.     Plaintiff was later denied an extension of credit based on information contained in

 his Equifax report.

        22.     Plaintiff has been forced to deal with the aggravation, humiliation, and

 embarrassment of a low credit score.

        23.     Accordingly, Plaintiff is entitled to damages.



                                                  4
Case 1:20-cv-24036-MGC Document 1 Entered on FLSD Docket 10/02/2020 Page 5 of 7




                                      CAUSES OF ACTION

                                              COUNT I

          Against Equifax for Violations of the FCRA, 15 U.S.C. §§ 1681e and 1681i

        24.     Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

        25.     The FCRA imposes a duty on credit reporting agencies to devise and implement

 procedures to assure the “maximum possible accuracy” of credit reports, as follows:


        Whenever a consumer reporting agency prepares a consumer report, it shall follow
        reasonable procedures to assure maximum possible accuracy of the information
        concerning the individual about whom the report relates.

                                                       15 U.S.C. §1681e(b) (emphasis added).

        26.     Upon receiving a consumer’s dispute, credit reporting agencies are legally required

 to conduct an investigation and update the disputed information contained in the report, as follows:

        …if the completeness or accuracy of any item of information contained in a
        consumer’s file at a consumer reporting agency is disputed by the consumer and
        the consumer notifies the agency directly, or indirectly through a reseller, of such
        dispute, the agency shall, free of charge, conduct a reasonable reinvestigation to
        determine whether the disputed information is inaccurate and record the current
        status of the disputed information, or delete the item from the file in accordance
        with paragraph (5), before the end of the 30-day period beginning on the date on
        which the agency receives the notice of the dispute from the consumer or reseller.

                                                            Id. §1681i(a)(1) (emphasis added)

        27.     Credit reporting agencies are further required to provide prompt notice of the

 consumer’s dispute to the furnisher of the disputed information, as follows:

        Before the expiration of the 5-business-day period beginning on the date on which
        a consumer reporting agency receives notice of a dispute from any consumer or a
        reseller in accordance with paragraph (1), the agency shall provide notification of
        the dispute to any person who provided any item of information in dispute, at the
        address and in the manner established with the person. The notice shall include
        all relevant information regarding the dispute that the agency has received from the
        consumer or reseller.

                                                            Id. §1681i(a)(2) (emphasis added).

                                                   5
Case 1:20-cv-24036-MGC Document 1 Entered on FLSD Docket 10/02/2020 Page 6 of 7




           28.    Equifax failed to follow reasonable procedures to ensure maximum possible

 accuracy of the information reported on Plaintiff’s credit reports. Although Plaintiff disputed the

 inaccurate information in writing, Equifax willfully, or at least negligently, failed to perform a

 reasonable investigation, mark the disputed accounts as disputed and update the accounts as

 necessary.

           29.    Equifax’s willful and/or negligent failure to follow reasonable policies and

 procedures to meet its obligations under the FCRA was a direct and proximate cause of Plaintiff’s

 injury.
           30.    As a result of Equifax’s statutory violations, Plaintiff suffered statutory and actual

 damages as described herein and is entitled to recover statutory, actual, and punitive damages

 under 15 U.S.C. §§ 1681n and 1681o.

                                                 COUNT II

                 Against Uniform for Violation of the FDCPA, 15 U.S.C. § 1692(e)

           31.    Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

           32.    15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or

 misleading representation or means in connection with the collection of any debt. The question of

 whether a collection letter is deceptive is determined from the perspective of the “least

 sophisticated consumer.”

           33.    Under 15 U.S.C. § 1692(e), inter alia:

           A debt collector may not use any false, deceptive, or misleading representation or
           means in connection with the collection of any debt. Without limiting the general
           application of the foregoing, the following conduct is a violation of this section:

                                             *       *       *

           (8)     Communicating or threatening to communicate to any person credit
           information which is known or which should be known to be false, including the
           failure to communicate that a disputed debt is disputed.

           (Emphasis added).



                                                     6
Case 1:20-cv-24036-MGC Document 1 Entered on FLSD Docket 10/02/2020 Page 7 of 7




            34.    Defendant Uniform received notice from Equifax that Plaintiff disputed the

 inaccurate account balance information reported on the Uniform account, as required by statute.

 After receiving notice of Plaintiff’s dispute from Equifax, Uniform willfully and/or negligently

 failed to mark the account as disputed on Plaintiff’s reports issued by Equifax and continued to

 communicate the inaccurate information.

            35.    Plaintiff has suffered damages as a result of defendant Uniform’s misconduct,

 including, but not limited to, emotional stress, and is entitled to preliminary and permanent

 injunctive relief, including declaratory relief, and damages.

                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiff demands a judgment:

       i.          awarding Plaintiff statutory money damages, actual damages and punitive

 damages, including pre-judgment and post-judgment interest;

      ii.          awarding attorneys’ fees and costs, and other relief; and

     iii.          awarding such other relief as to this Court may seem just and proper.

                                             JURY DEMAND

            Plaintiff demands a trial by jury.

 DATED: October 2, 2020                          COHEN & MIZRAHI LLP
                                                 YOSEF STEINMETZ
                                                 FLORIDA BAR NO. 119968

                                                                  /s/ Yosef Steinmetz
                                                                 YOSEF STEINMETZ

                                                 300 Cadman Plaza West, 12th Floor
                                                 Brooklyn, NY 11201
                                                 Telephone: 929/575-4175
                                                 929/575-4195 (fax)
                                                 yosef@cml.legal

                                                 Attorneys for Plaintiff


                                                    7
